DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the transmission cooler" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim is being treated such that the phrase is being interpreted as intending to mean “the first heat exchanger unit”. 
	Claim 13 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aliaga-Robles et al. (German Patent Publication 102011107211A1).
	Re claim 1, Aliaga-Robles et al. discloses a front end module assembly (see figure 1) comprising a front end module structure of a vehicle (10), a heat exchanger support (19) supported to the vehicle front end module structure, the heat exchanger support having an opening (shown in figure 1); and a first heat exchanger unit (44, figure 17) that is accommodated in the opening of the heat exchanger support so that the first heat exchanger is supported to the vehicle front end module structure via the heat exchanger support.

    PNG
    media_image1.png
    740
    637
    media_image1.png
    Greyscale

	Re claim 2, the vehicle front end module structure includes a second heat exchanger unit (34).

	Re claim 4, the second heat exchanger unit is a radiator unit having a radiator core and a pair of first and second radiator tanks (the core and tanks are shown in figure 5).
	Re claim 5, the heat exchanger support is supported to the radiator unit (as shown in figure 17).
	Re claim 6, the first radiator tank is fixed to a first lateral side of the radiator core and the second radiator tank 1s fixed to a second lateral side of the radiator core, the first and second lateral sides being opposite lateral sides of the radiator core (as shown in figure 17).
	Re claim 7, the heat exchanger support includes at least one first support arm extending from a first lateral side of the frame portion that is fixed to the first radiator tank (through the intervening frame structure), the heat exchanger support includes at least one second support arm extending from a second lateral side of the frame portion that is fixed to the second radiator tank (through the intervening frame structure).
	Re claim 8, the heat exchanger support has a maximum width that spans substantially a maximum width of the front end module structure (as shown by figures 17 and 18).
	Re claim 9, the heat exchanger support is mounted closer to a vehicle front end than the front end module structure (as shown in figure 1).
	Re claim 10, the heat exchanger support includes at least one first support arm extending from a first lateral side of the heat exchanger support that is fixed to the first radiator tank (through the intervening frame structure), the heat exchanger support includes at least one second 
	Re claim 13, at least one first support arm extending from an outer perimeter of the frame
portion to be attached to a vehicle front end structure, the frame portion including a plurality of apertures spanning from the opening to the outer perimeter of the frame portion.
	Re claim 19, Aliaga-Robles et al. discloses a heat exchanger support, comprising a frame portion (19) having an opening for accommodating a heat exchanger unit; and at least one first support arm extending from an outer perimeter of the frame portion to be attached to a vehicle front end structure, the frame portion including a plurality of apertures spanning from the opening to the outer perimeter of the frame portion.
	Re claim 20, the plurality of apertures form a mesh of the frame portion (as shown in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Aliaga-Robles et al. (German Patent Publication 102011107211A1) in view of Iwasaki et al. (US Patent 5,046,554).
	Aliaga-Robles et al. discloses all the limitations of the claims, as applied above, except for the first heat exchanger unit being a transmission cooler.

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a heat exchanger assembly, such as that disclosed by Aliaga-Robles et la., to have the first heat exchanger unit be a transmission cooler, as taught by Aliaga-Robles et al., in order to place the transmission cooler in a better position for cooling when an intercooler is not required for a particular vehicle.  

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle heat exchanger arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
February 11, 2022